ORDER
The Office of Disciplinary Counsel (ODC), with respondent’s consent, petitions this Court to transfer respondent to incapac*275ity inactive status pursuant to Rule 28(f) of the Rules for Lawyer Disciplinary Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court Rules (SCACR). In addition, ODC requests the Court lift respondent’s interim suspension since the criminal charges against him have been resolved. See In the Matter of Herlong, 413 S.C. 232, 776 S.E.2d 86 (2015).
IT IS ORDERED that respondent is transferred to incapacity inactive status until further order of this Court.
Since the criminal charges against respondent have been resolved, the Court lifts respondent’s interim suspension.
s/Costa M. Pleicones, C.J.